NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



INTEGRALE INVESTMENTS, LLC, a        )
Florida limited liability company; and
                                     )
KEITH KNUTSSON, an individual,       )
                                     )
         Appellants/Cross-Appellees, )
                                     )
v.                                   )          Case No. 2D17-1532
                                     )
MATTHEW P. HOFFMAN,                  )
                                     )
         Appellee/Cross-Appellant.   )
                                     )

Opinion filed March 20, 2019.

Appeal from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

Steven L. Brannock, Philip J. Padovano,
Sarah C. Pellenbarg, and Joseph T.
Eagleton of Brannock & Humphries, Tampa;
and G. Wrede Kirkpatrick of Hines Norman
Hines, P.A., Tampa, for Appellants/Cross-
Appellees.

Ginger Barry Boyd of Nelson Mullins Broad
and Cassel LLP, Tallahassee; Beverly A.
Pohl of Nelson Mullins Broad and Cassel
LLP, Fort Lauderdale; and Kenneth G.M.
Mather Gunster, Tampa, for Appellee/Cross-
Appellant.
           Affirmed.


NORTHCUTT, VILLANTI, and ATKINSON, JJ., Concur.




                                   -2-